Ted DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02-22-2021 has been entered.
 
Election/Restrictions
Claims 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10-16-2018.
Applicant’s election without traverse of the method invention of claims 1-7 and 10-15 in the reply filed on 10-16-2018 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayes (US 20120234695) in view of Brandl (WO2014056478, as literally translated in US 20160001396, both of which are available as prior art).
Mayes is directed towards methods for forming hierarchical porous structures [0016].  The process comprises forming a polymeric layer that self assembles into structured domains of a first (e.g. copolymer material) and a second polymeric material (taught to be produced in the layer from the reaction of the “polymeric precursor components”.  It teaches that the first polymer material self assembles the layer into an ordered arrangement (structured domains, claim 6) of the polymeric materials.  The first polymeric material is then decomposed during a carbonization step to form the hierarchical porous structure [0029-0030].   Mayes further teaches that carbonization is produced by a heating step, but it does not specifically teach how to perform the heating that causes carbonizing and so does not specifically teach doing so with electromagnetic radiation.
Brandl is also directed towards treating polymeric surfaces in order to create sub-micrometer sized pores in the polymeric layer [0027], but it teaches performing the treatment by exposing the polymeric layer to an electromagnetic radiation (specifically a laser that is 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to produce the taught heating and carbonizing step of Mayes to produce porosity in the polymeric layer by using the electromagnetic radiation treatment of Brandl, since it was taught to be a simple way to heat and carbonize polymeric layers to produce porosity of such size scales (claim 1).
Claims 2-4: Brandl specifically teaches that the electromagnetic radiation is produced by a laser that is repeatedly scanned/rastered across the layer (abstract).
Claim 5: Brandl specifically teaches using a CO2 laser as the laser of its process [0045].
Claim 7: Mayes teaches making the pores in applicant’s claimed size ranges [0007]. 
Claim 10: Mayes teaches that the first material (copolymer) is degraded into byproduct vaporized materials through the thermal carbonization process and that this process is selective because the second material is not affected in the same way [0030].  It is a selective thermal degradation of the first material.
Claim 12: Mayes teaches that the second polymeric material is thermally polymerized before the carbonization process [0065].
Claim 13: Mayes teaches that the second polymeric material can be radiatively polymerized (e.g. with UV light) before the carbonization process.  Since it is polymerized by that radiative energy instead of becoming decomposed by it, it is a negative tone material [0065].
Claim 14: Mayes teaches performing subsequent plural thermal carbonization treatments on the structure [0069].  Thus, it would have been obvious to a person of ordinary 
Claim 15: Mayes teaches that the thermal carbonization carbonizes the second material while the first material (copolymer) is instead degraded into byproduct vaporized materials through the thermal carbonization process and does not form part of the carbonized material [0030], so the first material is not taught to be carbonized.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayes (US 20120234695) in view of Brandl (WO2014056478, as literally translated in US 20160001396, both of which are available as prior art) further in view of Shen (Scientific Reports 3, Article number 2294 (2013)).
Though some portion of the layer exposed to electromagnetic radiation will be eventually decomposed to form the hierarchical structure, the exposed portion of the layer in claim 11 is not explicitly stated to be removing the unexposed regions after the hierarchical structure has been formed, it just needs to be after some initial exposure.  Mayes teaches that the second polymeric material can be polymerized via exposure to electromagnetic radiation (e.g. with UV light) before the carbonization process [0065] which is also caused by exposure to electromagnetic radiation, so the exposure process comprises several steps.  While Mayes teaches its porous carbon is useful for many applications, such as electrodes [0005] it does not specifically teach patterning the porous carbon layers it produces.  However, Shen is also directed towards forming porous carbon structures for different applications, such as for electrodes, but it teaches that they need to be patterned in order to be formed into devices (page 1) and further teaches a process similar to Mayes where the surface coated with the polymeric materials are first polymerized then carbonized, but further teaches that the required patterning can be produced by performing selective radiation exposure through a photomask, 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to further selectively expose the polymeric materials of Mayes and to develop/rinse away the unexposed regions in order to pattern the material into the desired final device that will be useful in different applications (claim 11).
Response to Arguments
Applicant's arguments filed 02-22-2021 have been fully considered but they are not persuasive.
Applicant argues that there is no reasonable expectation of success in that the light induced thermal carbonization process of Brandyl will create pores in the material of Mayes (which is taught to have the desired pores generated in it via a thermal carbonization process) because Brandyl does not teach creating pores, but rather roughening the polymer surface.  However, Brandyl explicitly teaches that its process creates an open-pored surface in the polymer [0027, 0056], so it is expected that it would do the same on the polymers of Mayes which are also taught to produce porous structures when carbonized.  Additionally, Mayes teaches it uses thermal carbonization to remove the material, Brandyl teaches electromagnetic radiation as a known way to cause thermal carbonization in these materials, so it is expected to work as taught.
In response to applicant's argument that thermal carbonization is absent from their claim 1, but required by Mayes.  However, the process of thermal carbonization is not (currently) excluded from the scope of claim 1.  Thus, it can be reasonably interpreted to read upon the limitations of claim.
Regarding the argument that the proposed modification of Mayes with Brandyl will render the material of Mayes unsatisfactory for its intended use.  However, applicant has not explained in what way it would be unsatisfactory.  Using a particular known thermal carbonization method to perform thermal carbonization does not appear to present any issues.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, electromagnetic radiation is a taught by to cause thermal carbonization of polymers.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JOEL G HORNING/Primary Examiner, Art Unit 1712